It is clear that the order overruling the defendant's motion for judgment on the pleadings *Page 376 
and granting plaintiff leave to amend is not a final order or judgment.
The motion to dismiss this appeal is, therefore, sustained, this court being without jurisdiction to review this order.
There is no conflict between this ruling of this court and the ruling express or implied in the case of Hummel v. ColumbusBaseball Club, Inc., 71 Ohio App. 321. The appeal in that case was from a final judgment that was entered upon the sustaining of a motion. No judgment has been entered in this case.
Our decision is not in conflict with any case relied upon by the defendant, appellant herein, and, therefore, the request to certify the case to the Supreme Court is denied.
Appeal dismissed.
ROSS, P.J., HILDEBRANT and MATTHEWS, JJ., concur. *Page 377